Title: To Thomas Jefferson from George Washington, 31 December 1792
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Decr. 31st. 1792

I do not recollect perfectly what your sentiments were respecting the application of Mr. De la Forest—and being to give an answer to the Secretary of the Treasury on this occasion I should be glad to receive them previously thereto.
The difficulty of the case you well know arises from the unauthorised  request, and the hazard of advancing monies without it. I am Yours sincerely

Go: Washington

